 

 

 

 

Case (19-mM-OTTI6 Document T Filed on On/24/79 in TXSD Page Tor2
United States District Court

Southern District Of Tex
ILED as

AO 91 (Rev. 11/11) Criminal Complaint MAY 9
UNITED STATES DISTRICT COUR4"#: Brdey, Clerk

for the
SOUTHERN DISTRICT OF TEXAS

 

 

 

United States of America ) |
3 sw
) Case No. MW-\4-WIG
Gilberto Eloy RAMIREZ, YOB: 1959 (USA)
)
)
Defendant(s) .
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of 5/23/2019 in the county of Hidalgo _ in the
Southern District of Texas , the defendant(s) violated:

Code Section Offense Description |
21 USC 846 Conspiracy to Possess with the Intent to
21 USC 841 . Distribute and Possession with Intent to

Distribute Cocaine, approximately 11.54
kilograms, a schedule II controlled
substance.

This criminal complaint is based on these facts:

(See Attachment I).

[|] Continued on the attached sheet. (yy NALA

Complainant's signature { :

    
    

Danielle Martin, DEA Special Agent
Printed yetfye and title

  

bu:
Approved J Please ign te AA

Sworn to beforene atyfsigned in my presence.

Date: 5/24/2019 & =
Judge's signature \
City and state: McAllen, Texas J. S604 Hafker, US Magistrate Judge

U/ Printed name and title

— = ———— : ee — o—esecer ememeeeet |

 

sett meer

rapes are

ae nA inane OM RTE ee eRe Ne ENE NE PEN ER RS

fee amare Piacente

nanan

 

 

 
. Case 7:19-mj-01196 Document 1 Filed on 05/24/19 in TXSD Page 2 of 2

ATTACHMENT 1

1. On May 23, 2019, a San Juan Police Department (PD) officer conducted a probable cause traffic
stop of a white Hyundai bearing Texas license plate #GLW6769. The San Juan PD officer made
contact with the driver of the Hyundai, who was identified as Gilberto Eloy RAMIREZ (hereafter,
RAMIREZ). During the traffic stop, approximately 42 grams of suspected cocaine contained in
two plastic bags were seized from RAMIREZ’s pants pockets.

2. Shortly after, DEA agents responded to the traffic stop, where RAMIREZ provided agents written
and verbal consent to search his property in San Juan, TX. Agents observed a two-story shed on
RAMIREZ’s property. RAMIREZ stated that he had the key for the shed in his vehicle and
provided it to agents. Before searching the shed, RAMIREZ made voluntary statements to agents
that there were drugs located in the desk drawers inside the shed. Agents subsequently
searched the shed, which revealed approximately 11.5 kilograms of suspected cocaine and a
pistol located in the desk drawers. RAMIREZ further stated to agents that the suspected cocaine
and pistol found in the shed were his.

3. Agents conducted a post-arrest interview of RAMIREZ. Prior to conducting the interview,
RAMIREZ was read his Miranda warnings. RAMIREZ stated that he did not want to speak with

agents and requested an attorney.

4. Agents subsequently conducted a field test of the approximate 42 grams and 11.5 kilograms of
suspected cocaine, which both tested positive for characteristics of cocaine.
